            Case 2:21-cv-03718-WB Document 1 Filed 08/20/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 Shannon Smith, individually and on behalf of all           C.A. No.
 others similarly situated,
                                      Plaintiff,
                                                            CLASS ACTION COMPLAINT

                                                            JURY TRIAL DEMANDED




        -v.-
 Midland Credit Management, Inc., Midland
 Funding LLC and John Does 1-25.

                                       Defendant(s).

       Plaintiff Shannon Smith (hereinafter, “Plaintiff”), brings this Class Action Complaint by and

through her attorneys, Garibian Law Offices, P.C. against Defendant Midland Credit Management,

Inc. (hereinafter “Defendant MCM”) and Defendant Midland Funding LLC (hereinafter “Defendant

Midland Funding”) individually and on behalf of a class of all others similarly situated, pursuant to

Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s

counsel, except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's

personal knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”)

in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

concerned that "abusive debt collection practices contribute to the number of personal bankruptcies,

to material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

concluded that "existing laws…[we]re inadequate to protect consumers," and that "the effective

                                                   1
            Case 2:21-cv-03718-WB Document 1 Filed 08/20/21 Page 2 of 10




collection of debts" does not require "misrepresentation or other abusive debt collection practices."

15 U.S.C. §§ 1692(b) & (c).

       2.      Congress explained that the purpose of the FDCPA was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using abusive

debt collection practices are not competitively disadvantaged." 15 U.S.C § 1692(e). “After

determining that the existing consumer protection laws ·were inadequate.” Id. § 1692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

FDCPA. Id. § 1692k.

                                    JURISDICTION AND VENUE

       3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this action

pursuant to 28 U.S.C. § 1367(a).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

   where a substantial part of the events or omissions giving rise to the claim occurred.

                                       NATURE OF THE ACTION

       5.      Plaintiff brings this class action on behalf of a class of Pennsylvania consumers under

§1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

       6.      Plaintiff is seeking damages and declaratory relief.




                                                   2
            Case 2:21-cv-03718-WB Document 1 Filed 08/20/21 Page 3 of 10




                                               PARTIES

       7.      Plaintiff is a resident of the Commonwealth of Pennsylvania, County of Philadelphia

at 154 E Mayland St., Philadelphia, PA 19144.

       8.      Defendant MCM is a "debt collector" as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and as used in the FDCPA.

       9.      Upon information and belief, Defendant MCM is a company that uses the mail,

   telephone, and facsimile and regularly engages in business the principal purpose of which is to

   attempt to collect debts alleged to be due another.

       10.     Defendant Midland Funding is a "debt collector" as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and as used in the FDCPA.

       11.     Defendant Midland Funding is engaged in the business of acquiring, or claiming to

   acquire, delinquent debts and collecting them, both directly and through collection agencies. It

   is a “debt collector” as defined by the FDCPA, 15 U.S.C. §1692a(6).

       12.     Upon information and belief, Defendant Midland Funding is a company that uses the

   mail, telephone, and facsimile and regularly engages in business the principal purpose of which

   is to attempt to collect debts alleged to be due another.

       13.     All acts of Defendant MCM with respect to the collection of this account were

   conducted as authorized agent for Defendant Midland Funding.

       14.     John Does 1-25, are fictitious names of individuals and businesses alleged for the

   purpose of substituting names of Defendants whose identities will be disclosed in discovery and

   should be made parties to this action.




                                                  3
          Case 2:21-cv-03718-WB Document 1 Filed 08/20/21 Page 4 of 10




                                        CLASS ALLEGATIONS

       15.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       16.     The Class consists of:

               a. all individuals with addresses in the Commonwealth of Pennsylvania;

               b. to whom Defendant MCM sent a collection letter;

               c. on behalf of Defendant Midland Funding;

               d. attempting to collect a consumer debt;

               e. containing deceptively worded settlement offers;

               f. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this

                   action.

       17.     The identities of all class members are readily ascertainable from the records of

   Defendants and those companies and entities on whose behalf they attempt to collect and/or

   have purchased debts.

       18.     Excluded from the Plaintiff Class are the Defendants and all officers, members,

   partners, managers, directors and employees of the Defendants and their respective immediate

   families, and legal counsel for all parties to this action, and all members of their immediate

   families.

       19.     There are questions of law and fact common to the Plaintiff Class, which common

   issues predominate over any issues involving only individual class members. The principal issue

   is whether the Defendants' written communications to consumers, in the form attached as Exhibit

   A, violate 15 U.S.C. §§ 1692e.



                                                  4
      Case 2:21-cv-03718-WB Document 1 Filed 08/20/21 Page 5 of 10




   20.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   21.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

           a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

           b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominance over any

               questions or issues involving only individual class members. The principal issue

               is whether the Defendants’ written communications to consumers, in the forms

               attached as Exhibit A violate 15 USC §1692e.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiffs and all members of the Plaintiff Class have claims arising out of

               the Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff have no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.



                                              5
      Case 2:21-cv-03718-WB Document 1 Filed 08/20/21 Page 6 of 10




               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   22.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   23.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

                                 FACTUAL ALLEGATIONS

   24.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   25.     Some time prior to June 14, 2021, an obligation was allegedly incurred to Synchrony

Bank by the Plaintiff.



                                              6
      Case 2:21-cv-03718-WB Document 1 Filed 08/20/21 Page 7 of 10




   26.       The Synchrony Bank obligation arose out of transactions in which money, property,

insurance or services which are the subject of the transactions were primarily for personal,

family or household purposes.

   27.       The alleged Synchrony Bank obligation is a “debt” as defined by 15 U.S.C.

§1692a(5).

   28.       Synchrony Bank is a “creditor” as defined by 15 U.S.C. §1692a(4).

   29.       Synchrony Bank purportedly sold the alleged debt to Defendant Midland Funding, a

debt collector, who contracted Defendant MCM to collect the alleged debt.

   30.       Defendant MCM and Defendant Midland Funding collect and attempt to collect

debts incurred or alleged to have been incurred for personal, family or household purposes on

behalf of creditors using the United States Postal Services, telephone and internet.

                        Violation I – June 14, 2021 Collection Letter

   31.       On or about June 14, 2021, Defendant MCM sent Plaintiff a collection letter on

behalf of Defendant Midland Funding (the “Letter”) regarding the debt allegedly owed to

Synchrony Bank See Exhibit A.

     32.     The Letter states a current balance of $2,498.00 and gives three payment options:

             1) 10% Off - Pay 1 payment of $2,248.20

             2) 5% Off - Pay 6 consecutive monthly payments of $395.52

             3) “Monthly Payments As Low As” – Payments as low as $50 per month.

     33.     The third option provided by Defendants in the Letter is not adequately explained

 and results in two different possible interpretations.

     34.     First, Option 3 might be construed to be an option where a discounted amount is

 being paid in monthly payments of $50 a month.



                                              7
    Case 2:21-cv-03718-WB Document 1 Filed 08/20/21 Page 8 of 10




   35.   Second, Option 3 might be construed to be an option where monthly payments of

$50 would be made until the debt is paid off.

   36.   In addition, if Option 3 means that the $50 payment would be made until the debt is

fully paid off, the Letter is deceptive because it describes all three options as a discount

program “designed to save you money.” If the debt is being paid in full under Option 3, it is

not a discount program and thus, the Letter is deceptive.

   37.   By failing to explain whether Option 3 is a settlement option or a full pay option, the

Letter is false, deceptive and misleading.

   38.   Due to Defendants’ actions, Plaintiff was concerned and confused by the Letter.

   39.   Defendants’ actions were false, deceptive, and/or misleading.

   40.   Plaintiff was therefore unable to evaluate her options of how to handle this alleged

debt.

   41.   Plaintiff would have pursued a different course of action were it not for Defendants’

violations.

   42.   Because of this, Plaintiff expended time, money, and effort in determining the proper

course of action.

   43.   These violations by Defendants were knowing, willful, negligent and/or intentional,

and Defendants did not maintain procedures reasonably adapted to avoid any such violations.

   44.   Defendants’ collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides

Plaintiff with the legally protected right to be not to be misled or treated unfairly with respect

to any action for the collection of any consumer debt.

   45.   Defendants’ deceptive, misleading and unfair representations with respect to its



                                             8
    Case 2:21-cv-03718-WB Document 1 Filed 08/20/21 Page 9 of 10




collection efforts were material misrepresentations that affected and frustrated Plaintiff's

ability to intelligently respond to Defendants’ collection efforts because Plaintiff could not

adequately respond to Defendants’ demand for payment of this alleged debt.

   46.   Defendants’ actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendants’ debt collection efforts.

   47.   Plaintiff was confused and misled to her detriment by the statements in the dunning

letter, and relied on the contents of the Letter to her detriment.

   48.   As a result of Defendants’ deceptive, misleading and false debt collection practices,

Plaintiff has been damaged

                                        COUNT I

    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                                 15 U.S.C. §1692e et seq.

   49.   Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

   50.   Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

   51.   Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

   52.   Defendants violated §1692e:

         a. As the Letter it is open to more than one reasonable interpretation, at least one of

             which is inaccurate in violation of §1692e(2).

         b. By making a false and misleading representation in violation of §1692e(10).

   53.   By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’



                                             9
            Case 2:21-cv-03718-WB Document 1 Filed 08/20/21 Page 10 of 10




     conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages,

     costs and attorneys’ fees.

                                  DEMAND FOR TRIAL BY JURY

       54.      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Shannon Smith, individually and on behalf of all others

similarly situated, demands judgment from Defendants MCM and Defendant Midland Funding as

follows:

       1.       Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Antranig Garibian, Esq. as Class Counsel;

       2.       Awarding Plaintiff and the Class statutory damages;

       3.       Awarding Plaintiff and the Class actual damages;

       4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.       Awarding pre-judgment interest and post-judgment interest; and

       6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.

Dated: August 20, 2021                         GARIBIAN LAW OFFICES, P.C.

                                               /s/ Antranig Garibian
                                               By: Antranig Garibian, Esquire
                                               PA Bar No. 94538
                                               1800 John F. Kennedy Blvd., Suite 300
                                               Philadelphia, PA 19103
                                               Phone: (215) 326-9179
                                               ag@garibianlaw.com
                                               Attorneys For Plaintiff

                                                  10
